   Case: 1:19-cv-04127 Document #: 14 Filed: 06/21/19 Page 1 of 4 PageID #:123




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

WESTERN DIGITAL TECHNOLOGIES,
INC.,                                           Case No. 19-cv-04127

                   Plaintiff,                   Judge John Z. Lee

     v.                                         Magistrate Judge Jeffrey T. Gilbert

TANG WU 888 SHOP, et al.,

                   Defendants.




                            Declaration of Justin R. Gaudio
     Case: 1:19-cv-04127 Document #: 14 Filed: 06/21/19 Page 2 of 4 PageID #:123




                            DECLARATION OF JUSTIN R. GAUDIO

      I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1.    I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

      and the United States District Court for the Northern District of Illinois. I am one of the

      attorneys for Plaintiff Western Digital Technologies, Inc. (“Western Digital” or

      “Plaintiff”).   Except as otherwise expressly stated to the contrary, I have personal

      knowledge of the following facts and, if called as a witness, I could and would competently

      testify as follows:

2. According to a January 2017 Women’s Wear Daily (WWD) article, in the 2016 fiscal year,

     U.S. government seizures of counterfeit fashion items totaled $1.38 billion based on the

     manufacturer’s suggested retail price (MSRP). China and Hong Kong remained the primary

     sources of counterfeit and pirated goods seized, accounting for a total estimated MSRP of

     more than $1.2 billion, or 88 percent of the estimated MSRP value of all seizures. To reach

     global consumers, counterfeiters advertise, offer for sale and/or sell their products via social

     media platforms and popular e-commerce sites, and utilize seasonal storefronts to exploit

     consumers. A true and correct copy of this article is attached hereto as Exhibit 1.

3. According to a report released by the U.S. Chamber of Commerce Global Intellectual

     Property Center (GIPC) titled Measuring the Magnitude of Global Counterfeiting, at least 86

     percent of all global counterfeit products originate in Chinese and Hong Kong markets. A

     true and correct copy of an article released by GIPC summarizing the report is attached

     hereto as Exhibit 2.

4. A February 2017 report commissioned by Business Action to Stop Counterfeiting and Piracy

     (BASCAP) and the International Trademark Association (INTA) entitled The Economic



                                                  2
    Case: 1:19-cv-04127 Document #: 14 Filed: 06/21/19 Page 3 of 4 PageID #:123




   Impacts of Counterfeiting and Piracy included findings that counterfeit and pirated products

   account for an estimated $850 billion in economic losses, resulting in tens of thousands of

   lost jobs for legitimate businesses and broader economic losses, including lost tax revenue, of

   more than $125 billion every year. This figure is expected to increase each year. A true and

   correct copy of this report is attached hereto as Exhibit 3.

5. In my experience in combating online counterfeiting over the last ten years, I have observed

   counterfeiters using a variety of tactics to evade enforcement efforts.            Specifically,

   counterfeiters like Defendants in the present case will often register new online marketplace

   accounts under new aliases once they receive notice of a lawsuit.

6. In my experience, once notice of a lawsuit is received, counterfeiters such as Defendants

   move funds from their financial accounts to off-shore bank accounts outside the jurisdiction

   of this Court. Financial account transaction logs that I have reviewed in previous similar

   cases indicate that counterfeiters transfer and/or attempt to transfer funds to offshore bank

   accounts outside the jurisdiction of this Court once they have received notice of a lawsuit.

7. For these reasons, in the absence of an ex parte Order, Defendants could and likely would

   move any assets from accounts in financial institutions subject to this Court’s jurisdiction to

   offshore accounts.

8. Exhibit 4 attached hereto is a true and correct copy of the unpublished decisions cited in

   Western Digital’s Memorandum in Support of its Motion for a Temporary Restraining Order.




                                                 3
    Case: 1:19-cv-04127 Document #: 14 Filed: 06/21/19 Page 4 of 4 PageID #:123




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 21st day of June 2019 at Chicago, Illinois.


                                            /Justin R. Gaudio/
                                            Justin R. Gaudio
                                            Counsel for Western Digital Technologies, Inc.




                                                4
